Judgment of conviction of the County Court of Nassau county reversed upon the law and the facts, and a new trial ordered. The inquiries by the district attorney of the witness Langley regarding defendant’s connection with an automobile accident, as to the payment by defendant for a motor car with a bad check, as to defendant’s having driven a motor car while intoxicated and unlicensed, as to Langley’s “ trying to alibi ” defendant on a former occasion having no relation, as had none of these matters, to the charge upon which defendant was being tried, as to defendant’s having taken a girl in a motor car and his attempted assault upon her, also wholly unrelated to the present charge, were, in our opinion, improper and of so prejudicial a character as to require a new trial. The question in the case at bar was whether defendant was so intoxicated as to eliminate guilty intent in giving a worthless check for the dog which he had purchased. That question was not so free of doubt that it can be said that these improper inquiries of the district attorney were harmless. Lazansky, P. J., Rich, Young, Kapper and Tompkins, JJ., concur.